1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7
                           CENTRAL DISTRICT OF CALIFORNIA
8
9
10       JESSE L. DICKENSON,                          Case No. EDCV 18-2464-DOC (KK)
11                               Plaintiff,
12                          v.                        ORDER DISMISSING COMPLAINT
                                                      WITH LEAVE TO AMEND
13       JEFFREY HAGA, ET AL.,
14                               Defendants.
15
16                                               I.
17                                        INTRODUCTION
18           Jesse L. Dickenson (“Plaintiff”), proceeding pro se and in forma pauperis, filed
19   a Complaint pursuant to 18 U.S.C. § 1983 (“Section 1983”). For the reasons
20   discussed below, the Court dismisses the Complaint with leave to amend.
21                                              II.
22                                 PLAINTIFF’S COMPLAINT
23           On November 15, 2018, Plaintiff, who is currently incarcerated at West Valley
24   Detention Center in California, constructively filed1 a Complaint against defendants
25
26   1       Under the “mailbox rule,” when a pro se inmate gives prison authorities a
27   pleading to mail to court, the court deems the pleading constructively “filed” on the
     date it is signed. Roberts v. Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010) (citation
28   omitted); Douglas v. Noelle, 567 F.3d 1103, 1107 (9th Cir. 2009) (stating the “mailbox
     rule applies to § 1983 suits filed by pro se prisoners”).
 1   County of San Bernardino, Deputy John Doe 2, Deputy Norega, and Chief Executive
 2   Medical Examiner Jeffrey Haga (“Defendants”) in their individual and official
 3   capacities. ECF Docket No. (“Dkt.”) 1. Plaintiff seeks to bring the action on behalf
 4   of himself and similarly situated class members under Federal Rule of Civil Procedure
 5   23.3 Id. at 11.
 6          In the Complaint, Plaintiff alleges Defendants have policies and practices
 7   which fail to protect inmates from violence and subject inmates to harmful, inhumane
 8   conditions of confinement. Dkt. 1 at 9-11. Among other things, Plaintiff alleges
 9   Defendants (1) fail to adequately supervise and classify people in its custody; (2) fail to
10   assign sufficient deputies to each unit; and (3) fail to intervene when inmates are
11   attacked. Id. at 9-10. Plaintiff further alleges Defendants (1) fail to adequately
12   complete the intake screening policy to identify inmate medical needs; and (2) do not
13   respond in a timely manner to individuals that request medical attention or follow-ups
14   regarding serious medical conditions. Id.
15          Plaintiff contends he was subjected to the policies and practices set forth
16   above. For example, Plaintiff alleges that when he was an inmate at San Bernardino
17   County Jail, “on March 29, 2018, at around 3:10 pm [he] was attacked in his cell
18
19   2      “As a general rule, the use of ‘John[/Jane] Doe’ to identify a defendant is not
     favored.” Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980). Because Plaintiff is
20   unaware of the true name of the unnamed Doe defendant, Plaintiff will be given the
     opportunity to discover the name of the Doe defendant after he files a complaint
21   curing the deficiencies identified below. Plaintiff is cautioned that, if he is unable to
     timely identify the Doe defendant, the claims against the Doe defendant will be
22   subject to dismissal because the Court will not be able to order service against
     defendants who are unidentified. See Augustin v. Dep’t of Public Safety, 2009 WL
23   2591370, at *3 (D. Hawai’i Aug. 24, 2009); Williams v. Schwarzenegger, 2006 WL
     3486957, at *1 (E.D. Cal. Dec. 1, 2006).
24   3      As a pro se litigant, Plaintiff is prohibited from bringing his claims as a class
25   action. See Russell v. United States, 308 F.2d 78, 79 (9th Cir. 1962) (“A litigant
     appearing in propria persona has no authority to represent anyone other than
26   himself.”); Axtle v. Cty. of Alameda, No. C 12-6404 YGR (PR), 2013 WL 5979201, at
     *2 (N.D. Cal. Nov. 8, 2013) (“[P]ro se plaintiffs are not adequate class representatives
27   able to fairly represent and adequately protect the interests of the class.”).
     Plaintiff is, therefore, warned that if he chooses to file an amended complaint, he may
28   only bring claims on behalf of himself. If Plaintiff continues to pursue a class action,
     the action will be dismissed with prejudice.
                                                    2
 1   resulting in a broken jaw. Plaintiff was left unconscious and helpless.” Dkt. 1 at 9.
 2   “[W]hen [he] regained consciousness he pushed [the] emergency button for help and
 3   was initially ignored after informing staff of [the] attack. Approximately 15 minutes
 4   after first contacting [for] help Plaintiff Dickenson had to push the button again to
 5   receive help. Due to these policies and practices, there is an extreme[ly] high rate of
 6   attacks and inmates who suffer injuries.” Id. Additionally, on March 30, 2018,
 7   Plaintiff “requested pain medications and liquid diet due to [his] broken jaw and was
 8   ignored and/or denied multiple times.” Id. at 10
 9          As a result of these factual allegations, Plaintiff seeks damages and injunctive
10   relief. Dkt. 1 at 14.
11                                              III.
12                                STANDARD OF REVIEW
13          As Plaintiff is proceeding in forma pauperis, the Court must screen the
14   complaint and is required to dismiss the case at any time if it concludes the action is
15   frivolous or malicious, fails to state a claim on which relief may be granted, or seeks
16   monetary relief against a defendant who is immune from such relief. 28 U.S.C. §
17   1915(e)(2)(B); see Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998).
18          Under Federal Rule of Civil Procedure Rule 8(a), a complaint must contain a
19   “short and plain statement of the claim showing that the pleader is entitled to relief.”
20   Fed. R. Civ. P. 8(a)(2). In determining whether a complaint fails to state a claim for
21   screening purposes, the Court applies the same pleading standard as it would when
22   evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See
23   Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012).
24          A complaint may be dismissed for failure to state a claim “where there is no
25   cognizable legal theory or an absence of sufficient facts alleged to support a
26   cognizable legal theory.” Zamani v. Carnes, 491 F.3d 990, 996 (9th Cir. 2007). In
27   considering whether a complaint states a claim, a court must accept as true all of the
28   material factual allegations in it. Hamilton v. Brown, 630 F.3d 889, 892-93 (9th Cir.
                                                 3
 1   2011). However, the court need not accept as true “allegations that are merely
 2   conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re
 3   Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). Although a complaint
 4   need not include detailed factual allegations, it “must contain sufficient factual matter,
 5   accepted as true, to state a claim to relief that is plausible on its face.” Cook v.
 6   Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662,
 7   678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)). A claim is facially plausible when it
 8   “allows the court to draw the reasonable inference that the defendant is liable for the
 9   misconduct alleged.” Id. The complaint “must contain sufficient allegations of
10   underlying facts to give fair notice and to enable the opposing party to defend itself
11   effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
12          “A document filed pro se is ‘to be liberally construed,’ and a ‘pro se complaint,
13   however inartfully pleaded, must be held to less stringent standards than formal
14   pleadings drafted by lawyers.’” Woods v. Carey, 525 F.3d 886, 889-90 (9th Cir. 2008).
15   However, liberal construction should only be afforded to “a plaintiff’s factual
16   allegations,” Neitzke v. Williams, 490 U.S. 319, 330 n.9, 109 S. Ct. 1827, 104 L. Ed. 2d
17   339 (1989), and the Court need not accept as true “unreasonable inferences or assume
18   the truth of legal conclusions cast in the form of factual allegations,” Ileto v. Glock
19   Inc., 349 F.3d 1191, 1200 (9th Cir. 2003).
20          If the court finds the complaint should be dismissed for failure to state a claim,
21   the court has discretion to dismiss with or without leave to amend. Lopez v. Smith,
22   203 F.3d 1122, 1126-30 (9th Cir. 2000). Leave to amend should be granted if it
23   appears possible the defects in the complaint could be corrected, especially if the
24   plaintiff is pro se. Id. at 1130-31; see also Cato v. United States, 70 F.3d 1103, 1106
25   (9th Cir. 1995). However, if, after careful consideration, it is clear a complaint cannot
26   be cured by amendment, the court may dismiss without leave to amend. Cato, 70
27   F.3d at 1107-11; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 972 (9th Cir. 2009).
28   ///
                                                  4
 1                                               IV.
 2                                         DISCUSSION
 3   A.     PLAINTIFF FAILS TO STATE A SECTION 1983 CLAIM AGAINST
 4          ANY INDIVIDUAL DEFENDANT
 5          1.     Applicable Law
 6          Section 1983 prohibits persons acting under color of law from depriving
 7   individuals of their constitutional rights. 42 U.S.C. § 1983. To state a claim against a
 8   defendant for violation of civil rights under Section 1983, a plaintiff must allege that
 9   the defendant deprived him or her of a right guaranteed under the Constitution or a
10   federal statute. See West v. Atkins, 487 U.S. 42, 48, 108 S. Ct. 2250, 101 L. Ed. 2d 40
11   (1988); Karim-Panahi v. Los Angeles Police Dep’t, 839 F.2d 621, 624 (9th Cir. 1998).
12   A plaintiff must “‘give the defendant fair notice of what the plaintiff’s claim is and the
13   grounds upon which it rests.’” Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512, 122
14   S. Ct. 992, 998, 152 L. Ed. 2d 1 (2002) (citation omitted); Dura Pharms., Inc. v.
15   Broudo, 544 U.S. 336, 346, 125 S. Ct. 1627, 161 L. Ed. 2d 577 (2005). Specifically, a
16   plaintiff must present facts showing how a particular defendant was directly and
17   personally involved in inflicting the alleged injury, such that a claim to relief is
18   “plausible on its face”. See Iqbal, 556 U.S. at 676, 678 (citation omitted) (“[A]
19   plaintiff must plead that each Government-official defendant, through the official’s
20   own individual actions, has violated the Constitution.”).
21          2.     Analysis
22          Here, Plaintiff fails to allege specific facts to support a claim against any
23   individual defendant. Plaintiff does not set forth a “short and plain statement” of his
24   claims to demonstrate individual defendants were directly and personally involved in
25   inflicting the alleged injury. See Iqbal, 556 U.S. at 676. Instead, Plaintiff merely sets
26   forth allegations as to actions taken by “Defendants” as a collective group. See dkt. 1
27   at 11-12; see In re Am. Apparel, Inc. S’holder Derivative Litig., No. 10-cv-6576-
28   MMM-RCx, 2012 WL 9506072, at *41 (C.D. Cal. July 31, 2012) (“[A] complaint that
                                                   5
 1   repeatedly refers to defendants collectively, without differentiation, is more likely to
 2   run afoul of the plausibility standard of Iqbal . . . than one with more specific
 3   allegations.”). Absent specific allegations identifying what actions each defendant
 4   took against Plaintiff and how such actions violated Plaintiff’s rights, the Complaint
 5   fails to provide Defendants with fair notice of Plaintiff’s claims or the grounds upon
 6   which they rest. See Iqbal, 556 U.S. at 676; Dura Pharms., Inc., 544 U.S. at 346. As
 7   such, Plaintiff’s claims against each individual defendant are subject to dismissal.
 8          If Plaintiff wishes to amend his complaint, Plaintiff must state each claim
 9   separately and identify proper defendants for each claim. In addition, Plaintiff should
10   clearly, precisely, and briefly identify the legal basis and the facts underlying each
11   claim. Hence, in an amended complaint, Plaintiff should clearly state:
12          1) What actions were committed by each alleged defendant;
13          2) When and where the alleged actions were committed by each defendant;
14          3) What harm resulted from alleged actions by each defendant; and,
15          4) What statute or constitutional right was violated because of the alleged
16               actions by each defendant.
17                                               V.
18                 LEAVE TO FILE A FIRST AMENDED COMPLAINT
19          For the foregoing reasons, the Complaint is subject to dismissal. As the Court
20   is unable to determine whether amendment would be futile, leave to amend is granted.
21   See Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam).
22          Accordingly, IT IS ORDERED THAT within twenty-one (21) days of the
23   service date of this Order, Plaintiff choose one of the following two options:
24          1.      Plaintiff may file a First Amended Complaint to attempt to cure the
25   deficiencies discussed above. The Clerk of Court is directed to mail Plaintiff a
26   blank Central District civil rights complaint form to use for filing the First
27   Amended Complaint, which the Court encourages Plaintiff to use.
28
                                                  6
 1         If Plaintiff chooses to file a First Amended Complaint, he must clearly
 2   designate on the face of the document that it is the “First Amended Complaint,” it
 3   must bear the docket number assigned to this case, and it must be retyped or
 4   rewritten in its entirety, preferably on the court-approved form. Plaintiff shall not
 5   include new defendants or allegations that are not reasonably related to the claims
 6   asserted in the Complaint. In addition, the First Amended Complaint must be
 7   complete without reference to the Complaint, or any other pleading, attachment, or
 8   document.
 9         An amended complaint supersedes the preceding complaint. Ferdik v.
10   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). After amendment, the Court will treat
11   all preceding complaints as nonexistent. Id. Because the Court grants Plaintiff
12   leave to amend as to all his claims raised here, any claim raised in a preceding
13   complaint is waived if it is not raised again in the First Amended Complaint.
14   Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012).
15         The Court advises Plaintiff that it generally will not be well-disposed toward
16   another dismissal with leave to amend if Plaintiff files a First Amended Complaint
17   that continues to include claims on which relief cannot be granted. “[A] district
18   court’s discretion over amendments is especially broad ‘where the court has already
19   given a plaintiff one or more opportunities to amend his complaint.’” Ismail v. Cty.
20   of Orange, 917 F. Supp. 2d 1060, 1066 (C.D. Cal. 2012); see also Ferdik, 963 F.2d at
21   1261. Thus, if Plaintiff files a First Amended Complaint with claims on which
22   relief cannot be granted, the First Amended Complaint will be dismissed
23   without leave to amend and with prejudice.
24         2.     Alternatively, Plaintiff may voluntarily dismiss the action without
25   prejudice, pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of Court is
26   directed to mail Plaintiff a blank Notice of Dismissal Form, which the Court
27   encourages Plaintiff to use if he chooses to voluntarily dismiss the action.
28
                                                 7
 1         Plaintiff is explicitly cautioned that failure to timely file a First Amended
 2   Complaint will result in this action being dismissed with prejudice for failure
 3   to state a claim, or for failure to prosecute and/or obey Court orders pursuant
 4   to Federal Rule of Civil Procedure 41(b).
 5
 6   Dated: January 31, 2019
 7                                         HONORABLE KENLY KIYA KATO
                                           United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              8
